United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2525
                        ___________________________

                            United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                              Carlton E. Samuels, Jr.,

                     lllllllllllllllllllll Defendant - Appellant.
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: December 22, 2016
                            Filed: January 4, 2017
                                [Unpublished]
                                ____________

Before COLLOTON, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

     After pleading guilty to being a felon in possession of a firearm, Carlton
Samuels appeals the district court’s1 within-Guidelines sentence. His counsel has

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court erred by imposing an unreasonable sentence,
and that Samuels received ineffective assistance of counsel when counsel failed to
object to the 4-level enhancement for using or possessing the firearm in connection
with another felony offense. Samuels has filed a motion making the same
ineffective-assistance argument and a letter arguing that police did not have a proper
search warrant when they discovered the firearm.

       We conclude that the sentence was not substantively unreasonable. A sentence
within the advisory guideline range is presumed reasonable, see United States v.
Callaway, 762 F.3d 754, 760 (8th Cir. 2014), and the court imposed the sentence after
considering the 18 U.S.C. § 3553(a) factors, see United States v. Miller, 557 F.3d
910, 917 (8th Cir. 2009). To the extent Samuels is attempting to assert a Fourth
Amendment claim on appeal, his valid guilty plea waived such a claim. See United
States v. Arellano, 213 F.3d 427, 430 (8th Cir. 2000). The district court’s application
of a four-level increase under USSG § 2K2.1(b)(6)(B)) was supported by the
evidence. We deny the ineffective-assistance claim, as such claims are best litigated
in collateral proceedings. See United States v. Ramirez-Hernandez, 449 F.3d 824,
826-27 (8th Cir. 2006). Having independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues for appeal.

      Accordingly, we affirm the district court, grant counsel’s motion to withdraw,
and deny Samuels’s motion.
                     ______________________________




                                         -2-